EXHIBIT 4(b) FORM OF INDENTURE FOR SUBORDINATED DEBT SECURITIES OLIN CORPORATION AND , Trustee INDENTURE Dated as of Subordinated Debt Securities OLIN CORPORATION Debt Securities CROSS REFERENCE SHEET* This Cross Reference Sheet shows the location in the Indenture of the provisions inserted pursuant to Sections 310-318(a), inclusive, of the Trust Indenture Act of 1939. Trust Indenture Act Sections of Indenture 310(a)(1)(2) 7.09 (3)(4) Inapplicable 310(b) 7.08 and 7.10(a), (b) and (d) (b)(1)(A) Inapplicable 310(c) Inapplicable 311(a)(b) 7.13 (c) Inapplicable 312(a) 5.01 and 5.02(a) (b)(c) 5.02(b) and (c) 313(a)(1)(2)(3)(4)(6)(7) 5.04(a) (5) Inapplicable (b)(1) Inapplicable (2) 5.04(b) (c)(d) 5.04(c) and (d) 314(a) 5.03 (b) Inapplicable (c)(1)(2) 14.05 (3) Inapplicable (d) Inapplicable (e) 14.05 (f) Inapplicable 315(a)(c)(d) 7.01 (b) 6.07 (e) 6.08 * The Cross Reference Sheet is not part of the Indenture. 316(a)(1) 6.06 and 8.04 (2) Inapplicable (b) 6.04 317(a) 6.02 (b) 4.04 318(a) 15.07 TABLE OF CONTENTS* Page PARTIES 1 RECITALS 1 Purpose of Indenture 1 Compliance with legal requirements 1 Purpose of and consideration for Indenture 1 ARTICLE I. DEFINITIONS. SECTION 1.01. Certain Terms Defined 1 Authorized Newspaper 1 Board of Directors 2 Business Day 2 Common Stock 2 Company 2 Corporate Trust Office of the Trustee 2 Debt Security or Debt Securities 2 Depositary 2 Event of Default 2 Fully-Registered Debt Security 3 Global Security 3 Holder 3 Indenture 3 Officers’ Certificate 3 Opinion of Counsel 3 Original Issue Discount Debt Security 4 Outstanding 4 Registered Debt Security 5 Registrar 5 Responsible Officer 5 Subsidiary 5 Superior Indebtedness 5 Trustee 6 Trust Indenture Act of 1939 6 Voting Stock 6 Yield to Maturity 6 * The Table of Contents, comprising pages i to vi, is not part of the Indenture. i ARTICLE II. DEBT SECURITIES. SECTION 2.01 Forms Generally 6 SECTION 2.02 Form of Trustee’s Certificate of Authentication 6 SECTION 2.03 Principal Amount: Issuable in Series 7 SECTION 2.04 Execution of Debt Securities 8 SECTION 2.05 Authentication and Delivery of Debt Securities 9 SECTION 2.06 Denomination of Debt Securities 10 SECTION 2.07 Registration of Transfer and Exchange 10 SECTION 2.08 Temporary Debt Securities 11 SECTION 2.09 Mutilated, Destroyed, Lost or Stolen Debt Securities 12 SECTION 2.10 Cancellation of Surrendered Debt Securities 12 SECTION 2.11 Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 13 SECTION 2.12 Interest Rights Preserved 13 SECTION 2.13 Securities Denominated in Foreign Currencies 13 SECTION 2.14 Wire Transfers 13 SECTION 2.15 Securities Issuable in the Form of a Global Security 14 SECTION 2.16 Medium-term Securities 16 ARTICLE III. REDEMPTION OF DEBT SECURITIES. SECTION 3.01. Applicability of Article 16 SECTION 3.02 Notice of Redemption; Selection of Debt Securities 16 SECTION 3.03. Payment of Debt Securities Called for Redemption 17 SECTION 3.04. Mandatory and Optional Sinking Funds 18 SECTION 3.05. Redemption of Debt Securities for Sinking Fund 18 SECTION 3.06. Right to Require Repurchase of Debt Securities by the Company upon Change in Control and Decline in Debt Rating 20 ARTICLE IV. PARTICULAR COVENANTS OF THE COMPANY. SECTION 4.01. Payment of Principal of and Premium, if any, and Interest on Debt Securities 22 SECTION 4.02. Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 22 SECTION 4.03. Appointment to Fill a Vacancy in the Office of Trustee 22 SECTION 4.04. Duties of Paying Agents, etc. 22 SECTION 4.05. Statement by Officers as to Default 23 ii SECTION 4.06. Further Instruments and Acts 23 ARTICLE V. HOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE. SECTION 5.01. Company to Furnish Trustee Information as to Names and Addresses of Holders 23 SECTION 5.02. Preservation of Information; Communications to Holders 24 SECTION 5.03. Reports by Company 25 SECTION 5.04. Reports by Trustee 25 SECTION 5.05. Record Dates for Action by Holders 27 ARTICLE VI. REMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT. SECTION 6.01. Events of Default 27 SECTION 6.02. Collection of Indebtedness by Trustee, etc 29 SECTION 6.03. Application of Moneys Collected by Trustee 31 SECTION 6.04. Limitation on Suits by Holders 31 SECTION 6.05. Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default 32 SECTION 6.06. Rights of Holders of Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default 32 SECTION 6.07. Trustee to Give Notice of Defaults Known to It, but May Withhold Such Notice in Certain Circumstances 33 SECTION 6.08. Requirement of an Undertaking to Pay Costs in Certain Suits Under the Indenture or Against the Trustee 33 ARTICLE VII. CONCERNING THE TRUSTEE. SECTION 7.01. Certain Duties and Responsibilities 34 SECTION 7.02. Certain Rights of Trustee 35 SECTION 7.03. Trustee Not Liable for Recitals in Indenture or in Debt Securities 36 SECTION 7.04. Trustee, Paying Agent or Registrar May Own Debt Securities 36 SECTION 7.05. Moneys Received by Trustee To Be Held in Trust 36 SECTION 7.06. Compensation and Reimbursement 36 SECTION 7.07. Right of Trustee to Rely on an Officers’ Certificate Where No Other Evidence Specifically Prescribed 37 SECTION 7.08. Disqualification; Conflicting Interests 37 SECTION 7.09. Requirements for Eligibility of Trustee 42 iii SECTION 7.10. Resignation and Removal of Trustee 42 SECTION 7.11. Acceptance by Successor to Trustee 43 SECTION 7.12. Successor to Trustee by Merger, Consolidation or Succession to Business 44 SECTION 7.13. Preferential Collection of Claims against Company 45 ARTICLE VIII. CONCERNING THE HOLDERS. SECTION 8.01. Evidence of Action by Holders 48 SECTION 8.02. Proof of Execution of Instruments and of Holding of Debt Securities 48 SECTION 8.03. Who May Be Deemed Owner of Debt Securities 49 SECTION 8.04. Debt Securities Owned by Company or Controlled or Controlling Companies Disregarded for Certain Purposes 49 SECTION 8.05. Instruments Executed by Holders Bind Future Holders 49 ARTICLE IX. HOLDERS’ MEETINGS AND CONSENTS. SECTION 9.01. Purposes for Which Meetings May Be Called 50 SECTION 9.02. Manner of Calling Meetings 50 SECTION 9.03. Call of Meetings by Company or Holders 50 SECTION 9.04. Who May Attend and Vote at Meetings 51 SECTION 9.05. Regulations May Be Made by Trustee 51 SECTION 9.06. Manner of Voting at Meetings and Record To Be Kept 51 SECTION 9.07. Written Consent in Lieu of Meetings 52 SECTION 9.08. No Delay of Rights by Meeting 52 ARTICLE X. SUPPLEMENTAL INDENTURES. SECTION 10.01. Purposes for Which Supplemental Indenture May Be Entered into Without Consent of Holders 52 SECTION 10.02. Modification of Indenture with Consent of Holders of 66 2/3% in Principal Amount of Debt Securities 53 SECTION 10.03. Effect of Supplemental Indentures 54 SECTION 10.04. Debt Securities May Bear Notation of Changes by Supplemental Indentures 54 iv ARTICLE XI. CONSOLIDATION, MERGER, SALE OR CONVEYANCE. SECTION 11.01. Consolidations and Mergers of Company and Conveyances Permitted Subject to Certain Conditions 55 SECTION 11.02. Rights and Duties of Successor Corporation 55 SECTION 11.03. Officers’ Certificate and Opinion of Counsel 55 ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS. SECTION 12.01. Satisfaction and Discharge of Indenture 56 SECTION 12.02. Application by Trustee of Funds Deposited for Payment of Debt Securities 56 SECTION 12.03. Repayment of Moneys Held by Paying Agent 56 SECTION 12.04. Repayment of Moneys Held by Trustee 56 ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES. SECTION 13.01. Incorporators, Stockholders, Officers, Directors and Employees of Company Exempt from Individual Liability 57 ARTICLE XIV. SUBORDINATION OF DEBT SECURITIES. SECTION 14.01. Debt Securities Subordinate to Superior Indebtedness 57 SECTION 14.02. Payment Over of Proceeds Upon Dissolution, etc 58 SECTION 14.03. Trustee to Effectuate Subordination 60 SECTION 14.04. Trustee Not Charged with Knowledge of Prohibition 60 SECTION 14.05. Rights of Trustee as Holder of Superior Indebtedness 61 SECTION 14.06. Trustee Not Fiduciary for Holders of Superior Indebtedness 61 SECTION 14.07. Article Applicable to Paying Agents 61 SECTION 14.08. Rights of Trustee 61 v ARTICLE XV. MISCELLANEOUS PROVISIONS. SECTION 15.01. Successors and Assigns of Company Bound by Indenture 62 SECTION 15.02. Acts of Board, Committee or Officer of Successor Corporation Valid 62 SECTION 15.03. Required Notices or Demands 62 SECTION 15.04. Indenture and Debt Securities To Be Construed in Accordance with the Laws of the State of New York 62 SECTION 15.05. Officers’ Certificate and Opinion of Counsel To Be Furnished upon Application or Demand by the Company 62 SECTION 15.06. Payments Due on Legal Holidays 63 SECTION 15.07. Provisions Required by Trust Indenture Act of 1939 to Control 63 SECTION 15.08. Indenture May Be Executed in Counterparts 63 SECTION 15.09. Computation of Interest on Debt Securities 63 SECTION 15.10. Effect of Headings 63 ACCEPTANCE OF TRUST BY TRUSTEE TESTIMONIUM SIGNATURES AND SEALS ACKNOWLEDGEMENTS vi INDENTURE dated as of , between OLIN CORPORATION, a corporation duly organized and existing under the laws of the Commonwealth of Virginia (hereinafter sometimes called the “Company”), and , a corporation duly incorporated and existing under the laws of the State of (hereinafter sometimes called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness to be issued in one or more series (herein called the “Debt Securities”), as in this Indenture provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. Now, THEREFORE, THIS INDENTURE WITNESSETH: That in order to declare the terms and conditions upon which the Debt Securities are authenticated, issued and delivered, and in consideration of the premises, and of the purchase and acceptance of the Debt Securities by the holders thereof, the Company and the Trustee covenant and agree with each other, for the equal and proportionate benefit of the respective Holders from time to time of the Debt Securities or of series thereof as follows: ARTICLE I. DEFINITIONS. SECTION 1.01. Certain Terms Defined. The terms defined in this Section 1.01 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section 1.01. All other terms used in this Indenture which are defined in the Trust Indenture Act of 1939, as amended, or which are by reference therein defined in the Securities Act of 1933, as amended (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force as of the date of original execution of this Indenture. Authorized Newspaper: The term “authorized newspaper” shall mean a newspaper printed in the English language and customarily published at least once a day on each business day in each calendar week and of general circulation in the Borough of Manhattan, the City and State of New York, whether or not such newspaper is published on Saturdays, Sundays and legal holidays. Whenever successive weekly publications in an authorized newspaper are required hereunder, they may be made, unless otherwise expressly provided herein, on the same or different days of the week and in the same or different authorized newspapers. Board of Directors: The term “Board of Directors” shall mean the Board of Directors of the Company or the Executive or Finance Committee of such Board, or except as the context may otherwise require. Business Day: The term “business day” shall mean any day other than a Saturday, Sunday or a day on which banking institutions or trust companies in the City of New York, New York, are authorized or obligated by law or executive order to close. Common Stock: The term “Common Stock” shall mean the common stock of the Company, which stock is currently listed on the New York Stock Exchange. Company: The term “Company” shall mean Olin Corporation, a Virginia corporation, and, subject to the provisions of Article Eleven, shall also include its successors and assigns. Corporate Trust Office of the Trustee: The term “corporate trust office of the Trustee,” or other similar term, shall mean the principal office of the Trustee in the City of New York, New York, at which at any particular time its corporate trust business shall be administered pursuant to Section 4.02. Debt Security or Debt Securities: The terms “Debt Security” or “Debt Securities” (except as otherwise provided in Section 7.08) shall have the meaning stated in the first recital of this Indenture, or any debt security or debt securities, as the case may be, authenticated and delivered under this Indenture. Depositary: The term “Depositary” shall mean, unless otherwise specified by the Company pursuant to either Section 2.03 or 2.15, with respect to Debt Securities of any series issuable or issued in whole or in part in the form of one or more Global Securities, The Depository Trust Company, New York, New York, or any successor thereto registered as a clearing agency under the Securities Exchange Act of 1934, as amended, or other applicable statute or regulations. Event of Default: The term “Event of Default” shall mean any event specified in Section 6.01, continued for the period of time, if any, and after the giving of the notice, if any, therein designated. 2 Fully-Registered Debt Security: The term “Fully-Registered Debt Security” shall mean any Debt Security registered as to principal and interest, if any. Global Security: The term “Global Security” shall mean with respect to any series of Debt Securities issued hereunder, a Debt Security which is executed by the Company and authenticated and delivered by the Trustee to the Depositary or pursuant to the Depositary’s instruction, all in accordance with this Indenture and any indentures supplemental hereto, or resolution of the Board of Directors and set forth in an Officer’s Certificate, which shall be registered in the name of the Depositary or its nominee and which shall represent, and shall be denominated in an amount equal to the aggregate principal amount of, all of the Outstanding Debt Securities of such series or any portion thereof, in either case having the same terms, including, without limitation, the same original issue date, date or dates on which principal is due, and interest rate or method of determining interest. Holder: The terms “Holder,” “Holder of Debt Securities,” or other similar terms, shall mean a person in whose name a Debt Security is registered in the Debt Security Register. Indenture: The term “Indenture” shall mean this instrument as originally executed, or, if amended or supplemented as herein provided, as so amended or supplemented and shall include the form and terms of particular series of Debt Securities as contemplated hereunder. Officers’ Certificate: The term “Officers’ Certificate” shall mean a certificate signed by the Chairman of the Board or the President or any Vice President and by the Treasurer or the Comptroller or the Secretary or any Assistant Treasurer or any Assistant Comptroller or any Assistant Secretary of the Company. Each such certificate shall include the statements provided for in Section 15.05, if applicable. Opinion of Counsel: The term “Opinion of Counsel” shall mean an opinion in writing signed by legal counsel, who may be an employee of or of counsel to the Company, who shall be reasonably satisfactory to the Trustee. Each such opinion shall include the statements provided for in Section 15.05, if applicable. 3 Original Issue Discount Debt Security: The term “Original Issue Discount Debt Security” shall mean any Debt Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the maturity thereof pursuant to Section 6.01. Outstanding: The term “Outstanding”, shall, subject to the provisions of Section 8.04, mean, as of the date of determination, all Debt Securities theretofore authenticated and delivered under this Indenture, except: (i) Debt Securities theretofore cancelled by the Trustee or delivered to the Trustee for cancellation; (ii) Debt Securities for whose payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Debt Securities; provided that, if such Debt Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; and (iii) Debt Securities which have been paid pursuant to Section 2.09 or in exchange for or in lieu of which other Debt Securities have been authenticated and delivered pursuant to this Indenture, other than any such Debt Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it that such Debt Securities are held by a bona fide purchaser in whose hands such Debt Securities are valid obligations of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of the Outstanding Debt Securities have given any request, demand, authorization, direction, notice, consent or waiver hereunder, Debt Securities owned by the Company or any other obligor upon the Debt Securities or any affiliate of the Company or of such other obligor shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Debt Securities which the Trustee knows to be so owned shall be so disregarded. Debt Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Debt Securities and that the pledgee is not the Company or any other obligor upon the Debt Securities or any affiliate of the Company or of such other obligor. In determining whether the Holders of the requisite principal amount of Outstanding Debt Securities have given any request, demand, authorization, direction, notice, consent or waiver hereunder, the principal amount of an Original Issue Discount Debt Security that shall be deemed to be Outstanding for such purposes shall be the amount of the principal thereof that would be due and payable as of the date of such determination upon a declaration of acceleration of the maturity thereof pursuant to Section 6.01. 4 Registered Debt Security: The term “Registered Debt Security” shall mean any Debt Security registered on the Debt Security Register of the Company. Registrar: The term “Registrar” shall have the meaning set forth in Section 2.07. Responsible Officer: The term “responsible officer” when used with respect to the Trustee shall mean any Account Manager or any officer within the Corporate Trust and Agency Group of the Trustee, including any Vice President, any Assistant Vice President, any trust officer or any other officer of the Trustee performing functions similar to those performed by the persons who at the time shall be such officers, and any other officer of the Trustee to whom corporate trust matters are referred because of his knowledge of and familiarity with the particular subject. Subsidiary: Any corporation, association or other business entity more than 50% (by number of votes) of the Voting Stock of which is at the time owned by the Company or by one or more Subsidiaries or by the Company and one or more Subsidiaries. Superior Indebtedness: The term “Superior Indebtedness” shall mean (a) the principal of, premium, if any, and accrued and unpaid interest (including interest accruing on or after the filing of any petition in bankruptcy or for reorganization relating to the Company) on (whether outstanding on the date of execution of this Indenture or thereafter created, incurred or assumed) (i) indebtedness of the Company for money borrowed (other than Debt Securities), (ii) guarantees by the Company of indebtedness for money borrowed of any other person, (iii) indebtedness evidenced by notes, debentures, bonds or other instruments of indebtedness for the payment of which the Company is responsible or liable, by guarantees or otherwise, (iv) obligations of the Company under any agreement relating to any interest rate or currency swap, interest rate cap, interest rate collar, interest rate future, currency exchange or forward currency transaction, or any similar interest rate or currency hedging transaction, whether outstanding on the date of this Indenture or thereafter created, incurred or assumed, and (v) obligations of the Company under any agreement to lease or any lease of, any real or personal property which, in accordance with generally accepted accounting principles, is classified on the Company’s balance sheet as a liability, and (b) modifications, renewals, extensions and refundings of any such indebtedness, liabilities, obligations or guarantees; unless, in the instrument creating or evidencing the same or pursuant to which the same is outstanding, it is provided that such indebtedness, liabilities, obligations or guarantees or such modification, renewal, extension or refunding thereof are not superior in right of payment to the Debt Securities. 5 Trustee: The term “Trustee” shall mean , and, subject to the provisions of Article Seven, shall also include its successors and assigns. Trust Indenture Act of 1939: The term “Trust Indenture Act of 1939” (except as herein otherwise expressly provided) shall mean the Trust Indenture Act of 1939 as in force at the date of this Indenture as originally executed. Voting Stock: Stock of any class or classes (however designated) the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election of a majority of the directors (or persons performing similar functions) of the corporation, association or other business entity in question, even though the right so to vote is at the time suspended by reason of the happening of such a contingency. Yield to Maturity: The term “Yield to Maturity” shall mean the yield to maturity, calculated at the time of issuance of a series of Debt Securities, or, if applicable, at the most recent redetermination of interest on such series and calculated in accordance with accepted financial practice. ARTICLE II. DEBT SECURITIES. SECTION 2.01. Forms Generally. The Debt Securities of each series shall be in substantially the form established by or pursuant to a resolution of the Board of Directors or in one or more indentures supplemental hereto, in each case with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Indenture, and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may be required to comply with any law or with any rules made pursuant thereto or with any rules of any securities exchange or to conform to general usage or as may, consistently herewith, be determined by the officers executing such Debt Securities, as evidenced by their execution of the Debt Securities. The definitive Debt Securities shall be printed, lithographed or engraved on steel engraved borders or may be produced in any other manner, all as determined by the officers executing such Debt Securities, as evidenced by their execution of such Debt Securities. SECTION 2.02. Form of Trustee’s Certificate of Authentication. The Trustee’s Certificate of Authentication on all Debt Securities authenticated by the Trustee shall be in substantially the following form: 6 TRUSTEE’S CERTIFICATE OF AUTHENTICATION This is one of the Debt Securities of the series designated therein referred to in the within-mentioned Indenture. As Trustee By: Authorized Signature SECTION 2.03. Principal Amount; Issuable in Series. The aggregate principal amount of Debt Securities which may be authenticated and delivered under this Indenture is unlimited. The Debt Securities may be issued in one or more series. There shall be established in or pursuant to a resolution of the Board of Directors and set forth in an Officers’ Certificate, or established in one or more indentures supplemental hereto, prior to the issuance of Debt Securities of any series: (1) the title of the Debt Securities of the series (which shall distinguish the Debt Securities of the series from all other Debt Securities); (2) any limit upon the aggregate principal amount of the Debt Securities of the series which may be authenticated and delivered under this Indenture (except for Debt Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of, other Debt Securities of the series pursuant to this Article Two); (3) the date or dates on which the principal and premium, if any, of the Debt Securities of the series is payable; (4) the rate or rates (which may be fixed or variable) at which the Debt Securities of the series shall bear interest, if any, or the method of determining such rate or rates, the date or dates from which such interest shall accrue, the interest payment dates on which such interest shall be payable and the record dates for the determination of Holders to whom such interest is payable; (5) the place or places where the principal of, and premium, if any, and interest, if any, on Debt Securities of the series shall be payable; (6) the price or prices at which, the period or periods within which and the terms and conditions upon which Debt Securities of the series may be redeemed, in whole or in part, at the option of the Company, pursuant to any sinking or analogous fund or otherwise; (7) the obligation, if any, of the Company to redeem, purchase or repay Debt Securities of the series pursuant to any sinking fund or analogous provisions or at the option of a Holder thereof and the price or prices at which and the period or periods 7 within which and the terms and conditions upon which Debt Securities of the series shall be redeemed, purchased or repaid, in whole or in part, pursuant to such obligations; (8) if other than denominations of $1,000 and any integral multiple thereof, the denominations in which Debt Securities of the series shall be issuable; (9) if other than such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts, the coin or currency or currencies or units of two or more currencies in which payment of the principal of, and premium, if any, and interest, if any, on Debt Securities of the series shall be payable; (10) if other than the principal amount thereof, the portion of the principal amount of Debt Securities of the series which shall be payable upon declaration of acceleration of the maturity thereof pursuant to Section 6.01 or provable in bankruptcy pursuant to Section 6.02; (11) any Event of Default with respect to the Debt Securities of a particular series, if not set forth herein; (12) any other terms of the series (which terms shall not be inconsistent with the provisions of this Indenture); and (13) If the Debt Securities of the series shall be issued in whole or in part in the form of a Global Security or Securities, the terms and conditions, if any, upon which such Global Security or Securities may be exchanged in whole or in part for other individual Debt Securities in definitive registered form; and the Depositary for such Global Security or Securities; and (14) any authenticating or paying agents, transfer agents or registrars. All Debt Securities of any one series shall be substantially identical except as to denomination and except as may otherwise be provided in or pursuant to such resolution of the Board of Directors and as set forth in such Officers’ Certificate or in any such indenture supplemental hereto. SECTION 2.04. Execution of Debt Securities. The Debt Securities shall be signed on behalf of the Company by its Chairman of the Board, its President or a Vice President and by its Secretary, an Assistant Secretary, or its Treasurer or an Assistant Treasurer under its corporate seal. Such signatures upon the Debt Securities may be the manual or facsimile signatures of the present or any future such authorized officers and may be imprinted or otherwise reproduced on the Debt Securities. The seal of the Company may be in the form of a facsimile thereof and may be impressed, affixed, imprinted or otherwise reproduced on the Debt Securities. Only such Debt Securities as shall bear thereon a certificate of authentication substantially in the form hereinbefore recited, signed manually by the Trustee, shall be entitled to the benefits of this Indenture or be valid or obligatory for any purpose. Such certificate by the 8 Trustee upon any Debt Security executed by the Company shall be conclusive evidence that the Debt Security so authenticated has been duly authenticated and delivered hereunder. In case any officer of the Company who shall have signed any of the Debt Securities shall cease to be such officer before the Debt Securities so signed shall have been authenticated and delivered by the Trustee, or disposed of by the Company, such Debt Securities nevertheless may be authenticated and delivered or disposed of as though the person who signed such Debt Securities had not ceased to be such officer of the Company; and any Debt Security may be signed on behalf of the Company by such persons as, at the actual date of the execution of such Debt Security, shall be the proper officers of the Company, although at the date of such Debt Security or of the execution of this Indenture any such person was not such officer. SECTION 2.05. Authentication and Delivery of Debt Securities. At any time and from time to time after the execution and delivery of this Indenture, the Company may deliver Debt Securities of any series executed by the Company to the Trustee for authentication, and the Trustee shall thereupon authenticate and deliver said Debt Securities to or upon the written order of the Company, signed by its Chairman of the Board or its President or a Vice President and by its Treasurer or its Controller or its Secretary or an Assistant Treasurer or an Assistant Controller or an Assistant Secretary. In authenticating such Debt Securities, and accepting the additional responsibilities under this Indenture in relation to such Debt Securities, the Trustee shall be entitled to receive, and (subject to Section 7.01) shall be fully protected in relying upon: (1) a copy of any resolution or resolutions of the Board of Directors of the Company, certified by the Secretary or Assistant Secretary of the Company, authorizing the terms of issuance of any series of Debt Securities; (2) an executed supplemental indenture, if any; (3) an Officers’ Certificate; (4) an Opinion of Counsel prepared in accordance with Section 15.05 which shall also state: (a) that the form of such Debt Securities has been established by or pursuant to a resolution of the Board of Directors of the Company or by a supplemental indenture as permitted by Section 2.01 in conformity with the provisions of this Indenture; (b) that the terms of such Debt Securities have been established by or pursuant to a resolution of the Board of Directors of the Company or by a supplemental indenture as permitted by Section 2.03 in conformity with the provisions of this Indenture; (c) that such Debt Securities, when authenticated and delivered by the Trustee and issued by the Company in the manner and subject to any conditions specified in such Opinion of Counsel, will constitute valid and binding obligations of the Company, enforceable in accordance with their terms except as (i) the enforceability thereof may be limited by bankruptcy, insolvency or similar laws 9 affecting the enforcement of creditors’ rights generally and (ii) rights of acceleration and the availability of equitable remedies may be limited by equitable principles of general applicability; (d) that the Company has the corporate power to issue such Debt Securities, and has duly taken all necessary corporate action with respect to such issuance; (e) that the issuance of such Debt Securities will not contravene the charter or by-laws of the Company or result in any violation of any of the terms or provisions of any law or regulation or of any indenture, mortgage or other agreement known to such counsel by which the Company is bound; and (f) that all laws and requirements in respect of the execution and delivery by the Company of the Debt Securities have been complied with and that authentication and delivery of such Debt Securities and the execution and delivery of any supplemental indenture (if any) will not violate the terms of this Indenture; and (5) such other matters as the Trustee may reasonably request. The Trustee shall have the right to decline to authenticate and deliver any Debt Securities under this Section if the Trustee, being advised by counsel, determines that such action may not lawfully be taken or if the Trustee in good faith by its board of directors or trustees, executive committee, or a trust committee of directors or trustees and/or vice presidents shall determine that such action would expose the Trustee to personal liability to existing Holders. Unless otherwise provided in the form of Debt Security for any series, each Debt Security shall be dated the date of its authentication. SECTION 2.06. Denomination of Debt Securities. Unless otherwise provided in the form of Debt Security for any series, the Debt Securities of each series shall be issuable in registered form without coupons in such denominations as shall be specified or contemplated by Section 2.03. In the absence of any such specification with respect to the Debt Securities of any series, the Debt Securities of such series shall be issuable in denominations of $1,000 and any integral multiple thereof. SECTION 2.07. Registration of Transfer and Exchange. The Company shall keep a register for each series of Debt Securities issued hereunder (hereinafter collectively referred to as the “Debt Security Register”), in which, subject to such reasonable regulations as it may prescribe, the Company shall register Debt Securities and shall register the transfer of Debt Securities as in this Article Two provided. At all reasonable times such register shall be open for inspection by the Trustee.
